  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                  v.                                          )
                            Craig Thomas                                      )    USDC Case Number: CR-16-00221-001 HSG
                                                                              )    BOP Case Number: DCAN416CR00221-001
                                                                              )    USM Number: 93488-011
                                                                              )    Defendant’s Attorney: Jerome Matthews (AFPD)

  THE DEFENDANT:

         Admitted guilt to Charge Number Three of the Second Amended Petition for Person Under Supervision Alleging Additional
         Information in Charge Number Three filed August 4, 2020.
         was found in violation of condition(s): __________ after denial of guilt.

  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                                    Violation Ended
   Three                          Shall not commit another federal, state, or local crime.                               June 3, 2017




  The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         Charges One and Two are dismissed on motion of the United States.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  6/30/2021
   Last Four Digits of Defendant’s Soc. Sec. No.: 7962                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1962
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable Haywood S. Gilliam Jr.
   San Francisco, California                                                      United States District Judge
                                                                                  Name & Title of Judge

                                                                                  July 2, 2021
                                                                                  Date Signed
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Craig Thomas                                                                                       Judgment - Page 2 of 2
CASE NUMBER: CR-16-00221-001 HSG

                                                             IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
        Time Served with no supervision to follow.

       The Court makes the following recommendations to the Bureau of Prisons:

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district:
               at __________          am          pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at __________           am       pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN

I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                     By
                                                                                   DEPUTY UNITED STATES MARSHAL
